Citation Nr: 0634227	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Sioux Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision(s) evaluating the veteran's service-connected 
tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




REMAND

The veteran served on active duty from June 1958 to October 
1978.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Sioux 
Falls, South Dakota.     

In a June 1985 rating decision, service connection was 
granted, and a 10 percent disability evaluation was assigned 
from January 1985, for bilateral hearing loss with tinnitus.  
This evaluation was continued until an August 2001 rating 
decision, without explanation, assigned a 10 percent rating 
for tinnitus and a noncompensable rating for bilateral 
hearing loss, each effective from January 1985.

In January 2003, the veteran's representative submitted a 
claim for "correction of veteran's service connection 
tinnitus condition" without specifying which rating decision 
needed "correction", but asking for the RO to "institute a 
corrected rating decision with an effective date as the same 
original one."  The representative argued that separate 
ratings of 10 percent should be assigned for each ear using 
Diagnostic Code 6260.

The RO considered, and prepared for the Board's review, the 
question of whether clear and unmistakable error was made in 
not assigning a separate compensable evaluation for each ear 
for tinnitus.  The RO did not address, however, other 
potential clear and unmistakable error (CUE) in the ratings 
assigned for the veteran's tinnitus, or his "bilateral 
hearing loss with tinnitus." 

One potential CUE issue concerns the June 1985 rating 
decision.  At that time, the RO assigned a single 10 percent 
rating for "bilateral hearing loss with tinnitus," under 
38 C.F.R. § 4.87a, Diagnostic Code 6293 (1984), which is 
specific to hearing loss.  The 1984 rating criteria, however, 
also included a Diagnostic Code specific to tinnitus (see 
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1984)), but the 1985 
rating decision did not include a separate rating 
specifically under Diagnostic Code 6260, in addition to 
Diagnostic Code 6293.  Apparently, the RO considered the 
tinnitus to be rated noncompensable, and then characterized 
the service-connected disability as a whole as "bilateral 
hearing loss with tinnitus," assigning the single 10 percent 
rating based on hearing loss.  However, the 1984 version of 
Diagnostic Code 6260 did permit a 10 percent rating for 
"persistent" tinnitus as a symptom of acoustic trauma.  The 
March 1985 VA audiology examination report, which was the 
basis for the June 1985 rating decision, did characterize 
reported tinnitus as "constant."  Under the circumstances, 
the Board concludes that the RO must adjudicate the issue of 
whether separate compensable ratings were warranted for each 
of the two disabilities - bilateral hearing loss and tinnitus 
-- in the original rating decision.

The other potential CUE issue concerns the August 2001 rating 
decision.  In August 2001, the RO separated the hearing loss 
disability from tinnitus, assigning a 10 percent rating for 
tinnitus and a noncompensable rating for bilateral hearing 
loss, both effective January 18, 1985.  That determination 
does not appear to have been prompted by a claim or other 
action on the veteran's part; rather, it appears that the RO 
took such action on its own.  The record does not include 
clinical findings, e.g., a VA C&P audiology examination 
report, dated around that time or even since the March 1985 
report, that could have been the basis for such action, and 
the August 2001 rating decision, or even subsequent rating 
decisions, does not explain the bases for the 2001 action.  
Therefore, the Board concludes there is a potential CUE issue 
as to the August 2001 rating decision that the RO must 
address on remand, particularly in light of 38 C.F.R. 
§ 3.951(a) (2001).         

Accordingly, the case is REMANDED for the following actions: 

1.  Review the Board's discussion above, 
and specifically adjudicate the following 
two issues: 

(a) whether there was CUE in the June 1985 
rating decision to the extent compensable 
ratings were not assigned for each of two 
disabilities (bilateral hearing loss and 
tinnitus); and  

(b) whether there was CUE in the August 
1981 rating decision assigning a 10 percent 
rating for tinnitus and a noncompensable 
rating for bilateral hearing loss.

2.  Issue a Supplemental Statement of the 
Case that addresses the RO decision on both 
issues and afford the veteran and his 
representative an opportunity to respond to 
it.  Then, if in order, return the appeal 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


